Citation Nr: 0122748	
Decision Date: 09/19/01    Archive Date: 09/24/01	

DOCKET NO.  99-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cerebral artery 
stroke.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to September 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
failed to attend a hearing scheduled to be heard by a Member 
of the Board in August 2001.  

FINDINGS OF FACT

1.  The VA fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim under both 
the new and old criteria for the evaluation of claims.  In 
addition, all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  A cerebral artery stroke was not caused by the veteran's 
military service or any condition noted within the veteran's 
service.


CONCLUSION OF LAW

A cerebral artery stroke was not incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of service medical records reveals no evidence of a 
cerebral artery stroke.  The veteran was treated for 
musculoskeletal chest pain in July 1962.  The veteran 
described his chest pain as a sharp pain in his right lower 
chest.  It was much worse with movement, deep breaths and 
cough.  There was no specific history of trauma.   Evaluation 
at that time was essentially negative.  X-ray studies were 
requested for right lower anterior and lateral rib cage pain.  
They revealed no demonstrable fracture or dislocation.  The 
cardiac silhouette was within normal limits and lung fields 
were found to be clear.  He was provided a 60-day exemption 
from physical training due to musculoskeletal chest pain.  At 
his separation evaluation in September 1962, the veteran 
complained of "pain or pressure" in his chest.  However, he 
specifically denied any palpitation or a pounding heart, high 
or low blood pressure, and he failed to make reference to any 
form of cardiac disorder.  The veteran's heart and vascular 
systems were found to be normal.  The examiner's review of 
the history and findings noted specifically that the 
veteran's report of "pain and pressure in chest" related to 
a 1962 episode, treated and diagnosed as a pulled muscle.  
The condition had led to no complications.  The veteran was 
discharged from active service that month.

The veteran filed his initial claim for VA compensation in 
December 1994, over three decades after his discharge from 
active service.  At that time, the veteran did not associate 
his disability to his active service.  He indicated that he 
had had a stroke and that the onset date was "unknown."  At 
a VA examination held in November 1994, it was indicated that 
the veteran had been severely debilitated and paralyzed 
secondary to a stroke.  The veteran was diagnosed with a 
status post right middle cerebral artery stroke.  No 
reference was made by either the examiner or the veteran to 
his active service.  Further, his stroke was not associated 
with the veteran's active service.  

In February 1995, the veteran was granted entitlement to a 
nonservice-connected disability pension.  Special monthly 
pension by reason of need of aid and attendance by another 
person was also allowed by the RO.  

The RO has obtained extensive medical records regarding the 
veteran's treatment.  These medical reports make no reference 
to a link between the disability that is the subject of this 
claim and the veteran's active service.  The medical records 
also clearly indicate that the cerebral injury began decades 
after the veteran's discharge from active service.  For 
example, in a VA hospitalization from October to December 
1994, it was noted that the veteran had the onset of left arm 
weakness in October 1994.  It was indicated that this was 
felt to be an "embolic event, but not of cardiac origin."  
No health care providers associated the veteran's current 
condition with his active service.  

The veteran has recently contended that his stroke is related 
to his active service.  In April 1998, the veteran appears to 
contend that his complaints of chest pain during his active 
service were the initial manifestations of his current 
disability.  At this time, he appears to indicate that he had 
these chest pains in the late 1960's.  However, as correctly 
noted by the RO in a July 1998 letter to the veteran, his 
period of service ended in September 1962.  

In July 1998, the RO requested the veteran to provide medical 
evidence of a continuity of treatment for the condition in 
question.  No reply was received from the veteran regarding 
this request for information.  

In September 1998, the RO confirmed with the National 
Personnel Records Center that all service personnel records 
had been sent to the VA.  In several statements to the RO, 
the veteran failed to indicate any additional medical 
evidence in support of his case.  In his May 1999 substantive 
appeal, the veteran contended that his chest pain could be an 
indication of possible heart problems.  He contended that it 
would have been better had the military done further testing 
to more correctly identify his problems, but that that was 
not the case.  The veteran indicated that during his service 
he wished further testing had been performed.

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the Board finds that the RO has obtained all 
pertinent medical records and has informed the veteran 
regarding the medical evidence required to support his case.  
The letters from the RO to the veteran, dated July 1998 and 
June 1998, fulfill the duty to inform the veteran under the 
VCAA.  In addition, as the RO has obtained all pertinent 
medical records, the duty to inform the veteran of what 
medical records he should submit to the VA is effectively 
rendered moot.  There is absolutely no indication of existing 
additional medical records that would substantiate the 
veteran's claim.  Accordingly, regarding the duty to obtain 
pertinent medical evidence, the Board finds that this duty 
has been fulfilled.  

The Board has considered whether it should obtain a VA 
examination of the veteran or a medical opinion.  However, 
the Board finds the medical evidence of record is more than 
sufficient to adequately adjudicate this case.  The service 
medical records contain ample competent medical evidence 
assessing the complaint of chest pain as related to the 
musculoskeletal system, not the cardiovascular system, based 
upon history, findings and testing.  In this case, there is 
absolutely no medical evidence indicating any form of 
cerebral artery disorder until decades following the 
veteran's discharge from active service.  The medical 
evidence that does point to the origins of the disability 
locates the onset decades after service.  While the Board 
does not doubt, and can well understand, the veteran's good 
faith belief that the chest pain in service is somehow 
related to the disability present approximately 30 years 
after service, his lay beliefs are not competent evidence.  
Further, they do not require a medical opinion to refute.  
Accordingly, a medical examination or opinion is not 
required.

In evaluating this case, the veteran has indicated that he 
currently receives benefits from the Social Security 
Administration (SSA).  The determinative issue in this case 
is not the nature or severity of the veteran's current 
disability, but whether this disability is related to his 
active service ending some thirty years before the first 
indication of the disability at issue here.  The general 
criterion provided by the VCAA is that the duty to assist in 
obtaining Federal government records is limited to those 
records that are relevant.  Evidence that merely confirms the 
current status of the claimed disability is not relevant 
evidence in this case since the existence of current 
disability is not in dispute.  There is no allegation that 
SSA records would be relevant to establishing a link between 
a current disability and the period of service ending decades 
ago.  There is no basis to believe that the relationship 
between current disability and a very remote period of 
service would be a matter of any concern to SSA.  To delay 
the adjudication of the claim to pursuit SSA records would be 
to embark upon a blind fishing expedition to look for 
evidence bearing on a question that is of no concern to SSA.  
In sum, there is neither an allegation nor any basis in the 
record to believe that SSA possesses any relevant records 
concerning the matter before the Board.  In the absence of 
any basis to believe that relevant records reside at SSA, 
there is no obligation to pursue them.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

The veteran's primary contention is that his chest pains in 
service were the initial manifestations of a condition that 
later caused his stroke.  Based on the veteran's statements, 
the service medical records, the outpatient treatment 
records, the VA hospitalization reports, and a review of the 
evidence as a whole, the Board must find that the 
preponderance of evidence is against the claim that the 
veteran's stroke can be associated with chest pains during 
his active service many years earlier.  The service medical 
records contain competent medical evidence based upon 
history, findings and testing, indicating the chest pain in 
service was musculoskeletal in origins.  It is further 
specially noted that it resolved.  The veteran's separation 
evaluation clearly fails to indicate any form of cerebral 
artery disorder.  The veteran's treatment for this disorder 
clearly does not support the veteran's case.  The veteran 
himself, in his initial application for compensation in 
December 1994, noted that the onset date for his stroke was 
"unknown."  In December 1994, the veteran failed to 
indicate that this disability was the result of his active 
service or his chest pains during service.  Extensive 
treatment records pertaining to the veteran's current 
disability fail to indicate any association between chest 
pains or his active service nearly 40 years ago.  

The United States Court of Veterans Claims has made clear 
that lay parties are not competent as to matters requiring 
expertise derived by specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Thus, the veteran is not 
competent to diagnose the etiology of his own disability.  In 
this case, the question of whether the veteran's current 
disability is related to his active service is not in 
relative equipoise.  The competent medical evidence, 
including, but limited to, the veteran's service medical 
records and treatment reports and hospitalizations 
immediately following the veteran's difficulties with his 
stroke, do not support the veteran's case.  Accordingly, this 
claim must be denied.  The Board concludes that the residuals 
of the veteran's current cerebral artery stroke cannot be 
reasonably related to either his active service or to his 
complaints of chest pain during his active service.  As a 
result, the claim of service connection must fail.  


ORDER

Entitlement to service connection for a cerebral artery 
stroke is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

